DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 are amended.
Claims 3, 7, 10, 14, 17, and 20 are canceled.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant first contends that the claims fail to recite an abstract idea and are therefore patent eligible.  Examiner respectfully disagrees.  Examiner contends that generating an inspection result for a set of insurance objects based on the values of the objects manages the relationship between the insured and the insurer.  Therefore, Applicant’s contention that the claim fails to recite any abstract ideas is unpersuasive.
Applicant further contends that the claims recite a practical application as less data gets added to the blockchain because only hash values are added to the blockchain while storing the actual values in an external data store.  Further, a new type of blockchain node is added to verify that the data stored in the external data store is valid based on the hashes that are stored in the blockchain.  Examiner respectfully disagrees as the claims do not appear to reflect the remarks.  Rather, the claims only require retrieving a hash value from a blockchain and retrieving a value associated with the hash value to generate an inspection result.  Therefore, it is unclear where in the claims the new type of blockchain node is recited.  
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-2 and 4-6 are directed towards a machine, claims 8-9 and 11-13 are directed towards a process, and claims 15-16 and 18-19 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of generating an inspection report for an object based on data collected about the object.  In particular, the claim recites gathering data about an object by receiving a hash value, i.e., an index value, and using the hash value to lookup data about the object.  The data about the object is then used to generate an inspection report for the object.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a memory storing one or more instructions; and 
a processor than when executing the one or more instructions is configured to: 
receive, from a blockchain ledger, a set of hash values of a set of insurance objects, each hash value corresponding to a sensor measurement of the set of insurance objects at a particular time; 
transmit, via a blockchain smart contract, the set of hash values to an external data store that is external from the blockchain ledger and that is storing real-time values of-measured from the set of insurance objects; 
receive, from the external data store, a summary table containing a set of values measured from the set of insurance objects in real-time corresponding to the set of hash values which are transmitted to the external data store; and 
generate an inspection report for the set of insurance objects based on the set of values corresponding to the set of hash values which are contained in the summary table returned from the external data store via a second blockchain smart contract.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the processor, memory, blockchain, and blockchain smart contracts serve to generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Further, the receiving a hash value and using the hash value as a index in a database to obtain data is insignificant extra-solution activity as they recite data gathering operations.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the processor, memory, blockchain, and blockchain smart contracts serve to generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  The additional data gathering operations are well-understood, routine, and conventional activities as they recite transmitting and receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 8: Claim 8 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 8 fails to recite any additional elements not already considered in connection with claim 1.  
Accordingly, claim 8 is rejected as being directed towards patent ineligible subject matter.

Per Claim 15: Claim 15 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 15 fails to recite any additional elements not already considered in connection with claim 1.  
Accordingly, claim 15 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4-6, 9, 11-13, 16, and 18-19: Claims 2, 4-6, 9, 11-13, 16, and 18-19 have also been analyzed for subject matter eligibility.  However, these claims fail to recite patent eligible subject matter for the following reasons:
Claims 2, 9, and 16 recite the abstract idea of calculating an insurance fee, which is both a Certain Method of Organizing Human Activities and a Mental Process.
Claims 4, 11, and 18 recite the additional element of retrieving hash values, which is insignificant extra-solution activity as it is mere data gathering.  See MPEP 2106.05(g).  Further, it is also well-understood, routine, and conventional activity as it recites receiving data over a network.  See MPEP 2106.05(d)(II).
Claims 5, 12, and 19 recite the additional element of sending the hash values to the external data store, which is insignificant extra-solution activity because sending the hash values is used to obtain the data for the objects.  Therefore, it is mere data gathering.  See MPEP 2106.05(g).  It is also well-understood, routine, and conventional as it is transmitting data over a network.  See MPEP 2106.05(d)(II).
Claims 6 and 13 recite the additional element of obtaining object values from the external data store, which is insignificant extra-solution activity as it is mere data gathering.  See MPEP 2106.05(g).  Further, it is also well-understood, routine, and conventional activity as it recites receiving data over a network.  See MPEP 2106.05(d)(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,095,888 to Lee et al. in view of U.S. Patent Pub. No. 2018/0047106 to Snyder et al. and U.S. Patent Pub. No. 2020/0118123 to Liu et al.
Per Claim 1: Lee discloses:
A data store peer in a blockchain network, the data store peer comprising: (see Lee at Abstract: A node associated with an organization may receive a storage identifier for new credit data associated with an individual. A distributed ledger and distributed data sources may be used to share the new credit data with a network of nodes.)
a memory storing one or more instructions; and (see Lee at 14:39-43: As shown in FIG. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370.) 
a processor than when executing the one or more instructions is configured to: (see Lee at 14:39-43: As shown in FIG. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370.)
receive, from a blockchain ledger, a set of hash values [[of a set of insurance objects, each hash value corresponding to a sensor measurement of the set of insurance objects at a particular time;]] (see Lee at 7:41-49: As shown by reference number 122, the device of the first organization may use the set of storage identifiers to search the distributed file system to obtain the encrypted credit data. For example, the credit data may be stored as encrypted data within the distributed file system (e.g., which had been encrypted using the public key of the first organization), and the device of the first organization may use the set of storage identifiers to search the distributed file system to obtain the encrypted credit data. In this case, the distributed file system may use a data structure that associates the set of storage identifiers with the encrypted credit data and with organization identifiers for organizations that provided particular credit data to the distributed file system.) 
transmit, via a blockchain smart contract, the set of hash values to an external data store that is external from the blockchain ledger [[and that is storing real-time values measured from the set of insurance objects;]] (see Lee at 19:24-31: As shown in FIG. 5, process 500 may include obtaining the new credit data by using the storage identifier to search the set of distributed data sources (block 550). For example, the first node (e.g., using processor 320, input component 350, output component 360, communication interface 370, etc.) may obtain the new credit data by using the storage identifier to search the set of distributed data sources, as described above with regard to FIGS. 1A-1G.) 
receive, from the external data store, a summary table [[containing a set of values measured from the set of insurance objects in real-time]] corresponding to the set of hash values which are transmitted to the external data store; and (see Lee at 19:24-31: As shown in FIG. 5, process 500 may include obtaining the new credit data by using the storage identifier to search the set of distributed data sources (block 550). For example, the first node (e.g., using processor 320, input component 350, output component 360, communication interface 370, etc.) may obtain the new credit data by using the storage identifier to search the set of distributed data sources, as described above with regard to FIGS. 1A-1G.)
Lee discloses that the external data store stores credit data rather than claimed values measured form a set of insurance objects in real-time.  However, Snyder, an analogous art of insuring objects, discloses a database that stores real-time measured values of objects to be insured (see Snyder at ¶ 56: As an example, the plurality of databases 206 (e.g., databases 206 a-206 n) may comprise an inventory of insured items for a plurality of homeowners (e.g., including a plurality of photos for each insured item in each insured home), monitored data obtained from connected home sensors 210 for each insured home, insurance factor information for the plurality of homeowners, insurance policy and claims data for the plurality of homeowners, accounts and billing information for the plurality of homeowners, and the like.)  Snyder further discloses:
generate an inspection report for the set of insurance objects based on the set of values corresponding to the set of hash values which are contained in the summary table returned from the external data store [[via a second blockchain smart contract.]] (see Snyder at ¶ 68: At step 405, the insurance system may initiate an insurance claim for identified damages to the one or more features of the home. For example, the home sharing insurance system 202 may initiate an insurance claim for the homeowner based on identifying what type of damage has occurred, based on the severity of the damage, and based on determining how much of the damage the homeowner's insurance policy will cover.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee so that the data stored in the distributed file system stores measured values of objects as disclosed in Snyder.  The claimed invention would have been obvious as it is a matter of a simple substitution of one type of data for another with predictable results.  Further, while Lee discloses generating a report based on the credit data retrieved (see 11:1-11), one of ordinary skill in the art would have been motivated to make an inspection report based on the object values retrieved to reduce the likelihood of insurance fraud.
However, the combination of Lee and Snyder fails to disclose, but Liu, an analogous art of smart contracts, discloses performing a variety of functions using a variety of smart contracts (see Liu at ¶ 42: It is appreciated that when the target smart contracts and the function description information of the target smart contracts are stored in the preset smart contract, a correspondence relationship between the target smart contracts and the function description information of the target smart contracts needs to be ensured, such that when subsequently searching for a certain target smart contract, it only needs to search for the function description information corresponding to this target smart contract. In a specific application scenario, addresses of the target smart contracts may be stored in the preset smart contract, or keywords of the target smart contracts may be stored in the preset smart contract, or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Snyder to use smart contracts to generate an inspection report as disclosed in Liu.  One of ordinary skill in the art would have been motivated to do so to increase the security of the report generation process.

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process, which Lee discloses (see Lee at 15:53-57: FIG. 4 is a flow chart of an example process 400 for sharing credit data of an individual among a network of nodes that have access to a distributed ledger, a smart contract associated with the individual, and a distributed file system.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a non-transitory computer-readable medium, which Lee discloses (see Lee at 2:31-36: According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to receive new credit data of an individual that has credit with a first organization.)

Per Claims 2, 9, and 16: The combination of Lee, Snyder, and Liu discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  However, Lee fails to disclose, but Snyder discloses:
calculate an insurance fee based on the summary table and calculation rules stored in the blockchain ledger. (see Snyder at ¶ 63: At step 304, the system may compute an insurance premium for the homeowner based on the value for the frequency of rentals, monitored data for one or more features of the home, and data regarding insurance factors for the homeowner.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee so that the retrieved data is used to calculate an insurance fee using the techniques disclosed in Snyder.  One of ordinary skill in the art would have been motivated to do so to charge insureds a more accurate premium based on changing conditions of the item to be insured.

Per Claims 4, 11, and 18: The combination of Lee, Snyder, and Liu discloses the subject matter of claims 1, 8, and 15, from which claims 4, 11, and 18 depend, respectively.  Lee further discloses:
retrieve hash values required for data inspection from the blockchain ledger via a third smart contract. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.) 

Per Claims 5, 12, and 19: The combination of Lee, Snyder, and Liu discloses the subject matter of claims 4, 11, and 18, from which claims 5, 12, and 19 depend, respectively.  Lee further discloses:
send the retrieved hash values to the external data store. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)

Per Claims 6 and 13: The combination of Lee, Snyder, and Liu discloses the subject matter of claims 5 and 12, from which claims and 13 depend, respectively.  Lee further discloses:
obtain, from the external data store, [[object]] values that correspond to the retrieved hash values. (see Lee at 8:18-22: In this case, the particular node may use the set of storage identifiers to search the distributed file system for the credit data, and may provide the credit data to the device associated with the first organization.)
However, Lee fails to disclose that the data is object values.  Snyder cures this deficiency as Snyder discloses retrieving object values from a database (see Snyder at ¶ 56: As an example, the plurality of databases 206 (e.g., databases 206 a-206 n) may comprise an inventory of insured items for a plurality of homeowners (e.g., including a plurality of photos for each insured item in each insured home), monitored data obtained from connected home sensors 210 for each insured home, insurance factor information for the plurality of homeowners, insurance policy and claims data for the plurality of homeowners, accounts and billing information for the plurality of homeowners, and the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee so that the data stored in the database is object value data from sensors.  The claimed invention would have been obvious as it is a simple substitution of data with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2019/0087844 discloses certain blockchain-enabled crypto asset systems operable within a computer network environment for allowing a user to control how advertisers access the user's personal data; allowing crypto asset compensation in exchange for social amplification; and tracking asset allocation. Payments made via blockchain tracking, and the distribution of any revenues derived from cost savings provided to terrestrial, satellite or digital radio broadcasters back to music rights holders and other related groups are provided. These rights holders typically like to incentivize consumers, and by using the crypto assets or tokens created by the present invention, a reward for listening/consuming may be provided. Further, payments for industry services to the rights holder are contemplated to include, but not be limited to any Performance Rights Organizations (PROs), Record Labels, Publishing Companies/Administrators, Managers, Agents or any fractional rights holders or owners who would hold claim against any such revenues.
U.S. Patent Pub. No. 2019/0073701 discloses systems and methods are presented for gathering data from various sources, vehicle and non-vehicle, store this data on a blockchain record that is verified and attached to the vehicle, and then create a predictive valuation model that is updated in real time and can be used to guide financial transactions such as lease payments, financing terms, sale terms and such. By storing the vehicle's telemetric and related data on a blockchain, the presently disclosed systems and methods eliminate the requirement for a third-party to facilitate or verify a transaction between parties in a financial transaction related to the vehicle.
U.S. Patent Pub. No. 2018/0205546 discloses systems, methods, or apparatus for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralised or distributed) and applications thereof. The system and methods provide, for example, a web-based (e.g., online) and mobile platforms which enables users to securely catalogue or record assets digitally, for instance through cryptographic-enable security techniques. Through machine learning and analysis of value of net assets of a single user or across users, advanced artificial intelligence techniques can be applied to intelligently provide predictive actionable data for use in managing, leveraging and/or protecting assets, including but not limited to suggesting/recommending enhanced insurance coverage, assisting with financing, exchange/transaction of assets, assisting with legal services (e.g., tax advise, facilitating creation of trusts, wills, other legal documents, other asset protection or inheritance related matters), or leveraging assets for lending (e.g., asset-backed lending with collateral).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685